                                    Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 1 of 12

 Fill in this information to identify your case and this filing:

  Debtor 1                          Frederick                                               Tezano
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                           Southern District of Texas
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                   20-32652                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     4800 sq ft 2 story, 5 bedrooms 5 and a                          What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              half bath, 3 attached car garage, on                           ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              11800sq ft land
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
              Street address, if available, or other
              description                                                    ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
              1814 Katy Shadow Lane                                          ❑ Land                                                                                  $417,000.00                    $417,000.00
                                                                             ❑ Investment property
               Katy, TX 77494                                                ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
                                                                             ❑ Other
              City                               State        ZIP Code
                                                                                                                                                         estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                                                                                                           Fee Simple
              County                                                         ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $417,000.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
                              Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 2 of 12

 Debtor 1               Frederick                                        Tezano                                         Case number (if known) 20-32652
                        First Name               Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                          ACURA                Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put the
                                          ilx HONDA
                                                               ✔ Debtor 1 only
                                                               ❑                                                       amount of any secured claims on Schedule D:
            Model:
                                                               ❑ Debtor 2 only                                         Creditors Who Have Claims Secured by Property.
                                          2016                 ❑ Debtor 1 and Debtor 2 only                           Current value of the       Current value of the
                                                               ❑ At least one of the debtors and another
            Year:
                                          68000                                                                       entire property?           portion you own?
            Approximate mileage:                                                                                                    $8,000.00                 $8,000.00
            Other information:                                 ❑Check if this is community property (see
                                                                  instructions)




 4.    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       ❑ No
       ✔ Yes
       ❑
       4.1 Make:                           Freightliner        Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put the
                                           Light Duty
                                                               ❑ Debtor 1 only                                         amount of any secured claims on Schedule D:
            Model:
                                          CASCADEVO            ❑ Debtor 2 only                                         Creditors Who Have Claims Secured by Property.
                                                               ❑ Debtor 1 and Debtor 2 only
            Year:                             2014             ✔ At least one of the debtors and another
                                                               ❑
                                                                                                                      Current value of the
                                                                                                                      entire property?
                                                                                                                                                 Current value of the
                                                                                                                                                 portion you own?
            Other information:                                                                                                     $45,000.00                      $0.00
                                                               ❑Check if this is community property (see
                                                                  instructions)




      If you own or have more than one, list here:

       4.2 Make:                           Freightliner        Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put the
                                           Light Duty
                                                               ❑ Debtor 1 only                                         amount of any secured claims on Schedule D:
            Model:
                                                  M2           ❑ Debtor 2 only                                         Creditors Who Have Claims Secured by Property.
                                                               ❑ Debtor 1 and Debtor 2 only
            Year:                             2012             ✔ At least one of the debtors and another
                                                               ❑
                                                                                                                      Current value of the
                                                                                                                      entire property?
                                                                                                                                                 Current value of the
                                                                                                                                                 portion you own?
            Other information:                                                                                                     $12,000.00                      $0.00
                                                               ❑Check if this is community property (see
                                                                  instructions)




Official Form 106A/B                                                               Schedule A/B: Property                                                     page 2
                                    Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 3 of 12

 Debtor 1                   Frederick                                                     Tezano                                                             Case number (if known) 20-32652
                            First Name                    Middle Name                      Last Name



      4.2 Make:                                     KENWORTH                Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                    T680-SERIES             ❑ Debtor 1 only                                                                amount of any secured claims on Schedule D:
            Model:
                                                                            ❑ Debtor 2 only                                                                Creditors Who Have Claims Secured by Property.
                                                         2019               ❑ Debtor 1 and Debtor 2 only
            Year:
                                                                            ✔ At least one of the debtors and another
                                                                            ❑
                                                                                                                                                         Current value of the
                                                                                                                                                         entire property?
                                                                                                                                                                                       Current value of the
                                                                                                                                                                                       portion you own?
            Other information:                                                                                                                                       $170,000.00                         $0.00
                                                                            ❑Check if this is community property (see
                                                                                 instructions)




      4.3 Make:                                      Freightliner           Who has an interest in the property? Check one.                                Do not deduct secured claims or exemptions. Put the
                                                     Light Duty             ✔ Debtor 1 only
                                                                            ❑                                                                              amount of any secured claims on Schedule D:
            Model:
                                                           m21              ❑ Debtor 2 only                                                                Creditors Who Have Claims Secured by Property.
                                                                            ❑ Debtor 1 and Debtor 2 only                                                 Current value of the          Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:                                        2012
                                                                                                                                                         entire property?              portion you own?
            Other information:                                                                                                                                        $10,000.00                   $10,000.00
              BODY STYLE TR
                                                                            ❑Check if this is community property (see
                                                                                 instructions)




 5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
    you have attached for Part 2. Write that number here.........................................................................................................                  ➜             $18,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                  Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exemptions.

 6.   Household goods and furnishings
      Examples:         Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               See Attached.
                                                                                                                                                                                                   $11,575.00


 7. Electronics
      Examples:         Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                        electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               See Attached.                                                                                                                                        $3,035.00



 8.   Collectibles of value
      Examples:         Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                        stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........



Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 3
                                       Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 4 of 12

 Debtor 1                     Frederick                                                              Tezano                                                                      Case number (if known) 20-32652
                              First Name                        Middle Name                           Last Name



 9. Equipment for sports and hobbies
       Examples:         Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                         carpentry tools; musical instruments

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                    camera                                                                                                                                                             $650.00



 10.    Firearms
        Examples:          Pistols, rifles, shotguns, ammunition, and related equipment

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                    firearms (2)                                                                                                                                                       $275.00



 11.    Clothes
        Examples:          Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑                                                                                                                                                                                                            $1,500.00



 12.    Jewelry
        Examples:          Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                    watches
                                                                                                                                                                                                                       $150.00



 13.    Non-farm animals
        Examples:          Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                                $17,185.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                           Current value of the
                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                                        claims or exemptions.


 16.    Cash
        Examples:          Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ❑ No
        ✔ Yes........................................................................................................................................................ Cash..............
        ❑                                                                                                                                                                                                               $96.00



Official Form 106A/B                                                                                                 Schedule A/B: Property                                                                         page 4
                                  Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 5 of 12

 Debtor 1                 Frederick                                      Tezano                                            Case number (if known) 20-32652
                          First Name            Middle Name              Last Name



 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                               Institution name:



       17.1. Checking account:                  Wells Fargo Account Number: 2073226660                                                $340.00


       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                     % of ownership:




Official Form 106A/B                                                               Schedule A/B: Property                                                    page 5
                                    Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 6 of 12

 Debtor 1                 Frederick                                     Tezano                                             Case number (if known) 20-32652
                          First Name                  Middle Name        Last Name



 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
       Type of account:                     Institution name:

       Pension plan:                        costco                                                                                 $2,500.00

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                      Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................

Official Form 106A/B                                                               Schedule A/B: Property                                                    page 6
                                    Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 7 of 12

 Debtor 1                 Frederick                                    Tezano                                           Case number (if known) 20-32652
                          First Name            Middle Name             Last Name



       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                  Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured
                                                                                                                                                claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.      Give specific information about                                                                        Federal:
                   them, including whether you
                   already filed the returns and the                                                                      State:
                   tax years.......................
                                                                                                                          Local:



 29.   Family support
       Examples:       Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement




Official Form 106A/B                                                              Schedule A/B: Property                                                   page 7
                              Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 8 of 12

 Debtor 1              Frederick                                          Tezano                                             Case number (if known) 20-32652
                       First Name               Middle Name               Last Name



       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else

       ❑ No
       ✔ Yes.
       ❑         Give specific information..........     Profit Sharing
                                                                                                                                                                       $50,000.00




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 8
                                    Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 9 of 12

 Debtor 1                   Frederick                                                        Tezano                                                               Case number (if known) 20-32652
                           First Name                      Middle Name                       Last Name



 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                         $52,936.00



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ❑No. Go to Part 6.
       ✔Yes. Go to line 38.
       ❑
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                Chairs, table, computer, printer, piano yamaha, canon camera, books, carpet, drapes
                                                                                                                                                                                                      $1,200.00


 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........


Official Form 106A/B                                                                                       Schedule A/B: Property                                                                    page 9
                                  Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 10 of 12

 Debtor 1                   Frederick                                                        Tezano                                                               Case number (if known) 20-32652
                           First Name                      Middle Name                       Last Name




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                           $1,200.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                             $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                   page 10
                                    Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 11 of 12

 Debtor 1                   Frederick                                                            Tezano                                                                  Case number (if known) 20-32652
                            First Name                       Middle Name                          Last Name



 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership

       ❑ No
       ✔ Yes. Give specific
       ❑                                          Profit Sharing (Cargo line trucking LLC 300 Legacy Dr. No.1534, Plano TX 75023
                                                                                                                                                                                                             $50,000.00

         information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                $50,000.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                        $417,000.00


 56.   Part 2: Total vehicles, line 5                                                                                        $18,000.00


 57.   Part 3: Total personal and household items, line 15                                                                   $17,185.00


 58.   Part 4: Total financial assets, line 36                                                                               $52,936.00


 59.   Part 5: Total business-related property, line 45                                                                        $1,200.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                     $50,000.00


 62.   Total personal property. Add lines 56 through 61..............                                                      $139,321.00              Copy personal property total➜         +            $139,321.00




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                                       $556,321.00




Official Form 106A/B                                                                                            Schedule A/B: Property                                                                      page 11
                           Case 20-32652 Document 15 Filed in TXSB on 06/22/20 Page 12 of 12


 Debtor 1              Frederick                          Tezano                            Case number (if known) 20-32652
                       First Name        Middle Name       Last Name



                                                       SCHEDULE A/B: PROPERTY
                                                             Continuation Page

 6. Household goods and furnishings
     sofa(s)                                                                                                                  $1,200.00
     loveseat(s)                                                                                                               $950.00
     entertainment center / tv cabinet                                                                                         $650.00
     coffee table                                                                                                              $300.00
     end tables                                                                                                                $150.00
     kitchen table                                                                                                             $375.00
     dining table                                                                                                              $650.00
     china cabinet                                                                                                             $750.00
     refrigerator / freezer                                                                                                   $1,200.00
     freezer                                                                                                                   $300.00
     stove                                                                                                                    $1,300.00
     microwave                                                                                                                 $150.00
     dish washer                                                                                                               $250.00
     washing machine                                                                                                           $250.00
     clothes dryer                                                                                                             $250.00
     dishes / flatware                                                                                                         $200.00
     china / silverware                                                                                                        $100.00
     pots / pans / cookware                                                                                                    $500.00
     bed                                                                                                                      $1,100.00
     dresser(s) / nightstand(s)                                                                                                $500.00
     lamps / accessories                                                                                                       $450.00

 7. Electronics
     telephone                                                                                                                  $10.00
     cellular telephones                                                                                                       $300.00
     personal computer                                                                                                         $550.00
     stereo                                                                                                                    $475.00
     video game system                                                                                                         $200.00
     television 1                                                                                                             $1,000.00
     television 2                                                                                                              $500.00




Official Form 106A/B                                               Schedule A/B: Property
